Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the outer cup of claims 19, 24,2 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 4-9, 12, 15-20, 22-27, 29-31, 33-37 objected to because of the following informalities:  
Claims 4 and 22 recite “the fusible material is able to melt” which should be simplified to “the fusible material melts.”
Claims 7 and 8 recite “the portion of the metallic wall” which should be “the portion of the outer surface of the metallic wall.” 
Claim 27 recites “the shaped fusible material is confirming” which should be “the shaped fusible material conforms.” 
Claim 37, between “downward,” and “a closed bottom,” (last line), “and” should be added.
Appropriate correction is required.
Allowable Subject Matter
Claims 4-9, 12, 15-20, 22-27, 29-31, 33-37 are objected to but would be allowable if rewritten to address the objections set forth above. Regarding claim 4, the closest prior art of record (Bolmer) fails to disclose heating a portion of the outer surface of the metallic wall with an induction heater. Gustavsson teaches the use of an induction heater to heat a wall adjacent fusible material, but fails to disclose causing an inner annular surface of the fusible material to melt while a solid outer annular portion of the fusible material remains in solid form. Regarding claim 22, Bolmer fails to disclose applying the fusible material in a ring form to the outer surface of the metallic wall and heating the wall with an induction heater. Gustavsson teaches the use of an induction heater to heat a wall adjacent fusible material, but fails to disclose causing an inner annular surface of the fusible material to melt while maintaining a solid outer annular portion of the fusible material in solid form.
Conclusion

See the claim objections noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/E.E.M/Examiner, Art Unit 3761      

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761